PER CURIAM.
A.P., the mother, and C.U., the father, appeal a final judgment terminating parental rights with respect to the minor children J.U. and R.U.
With regard to the mother, we conclude that the required showing for termination of parental rights has been made. See Padgett v. Department of HRS, 577 So.2d 565, 571 (Fla.1991); see also Brantley v. Department of HRS, 673 So.2d 148 (Fla. 5th DCA 1996); Williams v. Department of HRS, 648 So.2d 841 (Fla. 5th DCA 1995).
With regard to the father, appointed appellate counsel filed a motion to withdraw stating that after review of the record, counsel has been unable to find an arguable meritorious issue for appeal. See Jimenez v. Department of HRS, 669 So.2d 340 (Fla. 3d DCA 1996); see also Czeczeli v. Department of HRS, 693 So.2d 723 (Fla. 5th DCA 1997); Ostrum v. Department of HRS, 663 So.2d 1359 (Fla. 4th DCA 1995). In accordance with the procedure in Jimenez, an order was *1386sent to C.U.’s last known address allowing thirty days for submission of a pro se brief. The order was returned undelivered and filed with the clerk of this court pursuant to Florida Rule of Appellate Procedure 9.420(c)(1). In accordance with Jimenez, we dismiss C.U.’s appeal for lack of prosecution.
Affirmed as to A.P., appeal dismissed as to C.U.